[Cite as Watson v. Chapman-Bowen, 2014-Ohio-5288.]


               Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101295



                                   VENDETTA C. WATSON

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                              MELANIE Y. CHAPMAN-BOWEN

                                                       DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED



                                      Civil Appeal from the
                                    Cleveland Municipal Court
                                    Case No. 2012 CVI 019973

       BEFORE: Boyle, A.J., Keough, J., and Blackmon, J.

       RELEASED AND JOURNALIZED: November 26, 2014
ATTORNEYS FOR APPELLANT

Jeffrey J. Fanger
Nicholas Weiss
Fanger & Associates, L.L.C.
36 Alpha Park
Highland Heights, Ohio 44143


FOR APPELLEE

Vendetta C. Watson, pro se
P.O. Box 202454
Shaker Heights, Ohio 44120
MARY J. BOYLE, A.J.:

       {¶1}    Defendant-appellant, Melanie Chapman-Bowen, appeals from a judgment against

her and in favor of plaintiff-appellee, Vendetta Watson, in the amount of $3,000. After review,

we affirm.

       {¶2}    On February 1, 2012, Watson entered into a one-year lease agreement with

Chapman-Bowen to rent a home (“the property”) from Chapman-Bowen for $650 per month.

Chapman-Bowen also entered into a contract with Cuyahoga Metropolitan Housing Authority

(“CMHA”) to accept a housing assistance payment (“HAP”) on behalf of Watson through

CMHA’s Housing Choice Voucher Program (“HCVP”).1

       {¶3}    On March 14, 2012, Watson and Chapman-Bowen received a joint letter,

addressed to both of them, from CMHA stating that it was cancelling the HAP contract for the

property because the property had failed three inspections — on March 9, 10, and 11, 2012.

According to the letter, the HAP contract would be cancelled on March 31, 2012. The letter

further stated: “Attention Family: On the date of the contract cancellation, your lease for this unit

will become unassisted.     This means the HCVP will not make any further rental assistance

payments for the unit even if you continue to reside there.” Watson moved out on March 31,


          The HCVP provides rental assistance to help low income and disabled
       1


persons afford housing. A person selected to participate in HCVP is issued a rental
voucher and is then free to locate a dwelling unit suitable to the family in the
private rental market. Once the family selects a unit, CMHA will enter into a
Housing Assistance Payment Contract with the owner, who leases the unit to the
family. CMHA then pays a portion of the rent, a housing assistance payment, to
the owner on behalf of the family. A home in the HCVP must meet housing quality standards
set forth by the Department of Housing and Urban Development (“HUD”), which funds the program.
 Cuyahoga Metropolitan Housing Authority, Housing Choice Voucher Program,
https://cmha.net/hcvp/index.aspx (accessed Oct. 22, 2014).
2012.

        {¶4}    On December 3, 2012, Watson filed a complaint for money damages against

Chapman-Bowen in small claims court, alleging that Chapman-Bowen caused Watson’s

constructive eviction.

        {¶5}    Due to procedural issues that are not relevant here, a magistrate did not hold a

hearing on the matter until January 2014. The magistrate found that Watson was entitled to

damages for constructive eviction from the house that she rented from Chapman-Bowen because

Chapman-Bowen failed to timely correct sewer issues in the home and because CMHA cancelled

the HAP contract due to three failed housing inspections.

        {¶6}    The magistrate further found that Watson proved damages amounting to $4,224,

but noted that she was only entitled to $3,000 due to the maximum amount allowed in small

claims court.     After an independent review, the trial court approved and adopted the

magistrate’s decision in its entirety.   It is from this judgment that Chapman-Bowen appeals.

She raises the following three assignments of error for our review:

        1. The trial court abused its discretion in finding that plaintiff was exposed to a
        strong methane gas smell.

        2. The trial court abused its discretion by finding that cancelling the HAP contract
        constituted a constructive eviction.

        3. The trial court abused its discretion in finding that all claimed damages were
        valid and attributable to defendant.

        {¶7}    At the outset, we note that Chapman-Bowen did not support any of her arguments

with legal authority. This alone would be grounds for this court to disregard her assigned

errors. App.R. 12(A)(2) and 16(A)(7); see also Meerhoff v. Huntington Mtge. Co., 103 Ohio

App.3d 164, 658 N.E.2d 1109 (3d Dist.1995); State v. White, 8th Dist. Cuyahoga No. 82066,

2004-Ohio-5200; State v. Baker, 157 Ohio App. 3d 87, 2004-Ohio-2207, 809 N.E.2d 67 (12th
Dist.).

          {¶8}   More significantly, however, we find that Chapman-Bowen did not file objections

to the magistrate’s decision under Civ.R. 53. Because of this reason, we are barred from

addressing her assigned errors.

          {¶9}   The Ohio legislature established the small claims court “to serve a need to the

people of Ohio, save the expenditure of money by litigants, save time of the courts and provide a

means of settling disputes quickly between citizens who feel aggrieved but think they have no

place of redress.”      Wilson v. Riders Gear, Ltd., 5th Dist. Licking No. 2004 CA 00119,

2005-Ohio-2844, ¶ 11.          And although the matter was heard in small claims court,

Chapman-Bowen was still required to follow the mandates of Civ.R. 53.

          {¶10} Civ.R. 1(A) provides that the civil rules must be followed in all courts of this state

in the exercise of all civil jurisdiction, at law or in equity.   Subpart (C) of that rule provides an

exception for small claims matters under Chapter 1925; however, that exception applies only

when the rules would “by their nature be clearly inapplicable.” Video Discovery, Inc. v. Passov,

8th Dist. Cuyahoga No. 86445, 2006-Ohio-1070, ¶ 13, citing Price v. Westinghouse Elec. Corp.,

70 Ohio St. 2d 131, 435 N.E.2d 1114 (1982).              R.C. 1925.16 expressly states that, unless

inconsistent procedures are provided in R.C. Chapter 1925 or adopted by the court in furtherance

of the purpose of that chapter, all proceedings in small claims court are subject to the Ohio Rules

of Civil Procedure.

          {¶11} Thus, the Ohio Rules of Civil Procedure apply to disputes in small claims courts

except where they conflict with rules governing small claims courts set forth in R.C. 1925.01 et

seq. This would include the use of Civ.R. 53 and objecting to a magistrate’s decision.

          {¶12} Further, the local rules of the Cleveland Municipal Court regarding “small claims
practice” states that “[t]he party objecting to the magistrate’s decision shall file such objections

in accordance with Rule 53 of the Ohio Rules of Civil Procedure and pay the necessary costs.”

Loc.R. 13.09. The local rules further make it clear that “[a]ll objections must be in conformity

with Rule 53 of the Ohio Rules of Civil Procedure.” Loc.R. 13.09(D).

       {¶13} Civ.R. 53(D)(3)(b)(iv) states that

       Except for a claim of plain error, a party shall not assign as error on appeal the
       court’s adoption of any factual finding or legal conclusion, whether or not
       specifically designated as a finding of fact or conclusion of law under Civ.R.
       53(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as
       required by Civ.R. 53(D)(3)(b).
       {¶14} The magistrate’s decision in this case also notified the parties in pertinent part that:

       PURSUANT TO CIVIL RULE 53 AND LOCAL RULES OF COURT,
       OBJECTIONS TO THE MAGISTRATE’S DECISION MUST BE FILED
       WITHIN FOURTEEN (14) DAYS OF ITS FILING. UNLESS A PARTY
       TIMELY AND SPECIFICALLY OBJECTS TO A FINDING OF FACT OR
       CONCLUSION OF LAW, NO ASSIGNMENT OF ERROR ON APPEAL MAY
       BE MADE TO THE COURT’S ADOPTION OF THAT FINDING OR
       CONCLUSION.

       {¶15} Proceedings before magistrates are governed by Civ.R. 53. The nature of the rule

is not clearly inapplicable to small claims matters and R.C. Chapter 1925 contains nothing

inconsistent with the rule. Additionally, Loc.R. 13.09 requires parties to follow Civ.R. 53(E)(3)

with regard to objections to the magistrate’s decisions.

       {¶16} Further, the Ohio Supreme Court has held that a party’s failure to object to a

magistrate’s decision bars that party from appealing the decision. In State ex rel. Booher v.

Honda of Am. Mfg., 88 Ohio St. 3d 52, 53, 723 N.E.2d 571 (2000), the Supreme Court explained:

       Claimant’s arguments before us derive directly from the conclusions of law
       contained in the magistrate’s decision. Claimant, however, did not timely object
       to those conclusions as Civ.R. 53(E)(3) requires. Civ.R. 53(E)(3)(b) prohibits a
       party from “assigning as error on appeal the court’s adoption of any finding of fact
       or conclusion of law unless the party has objected to that finding or conclusion
       under this rule.”
       {¶17} Thus, because Chapman-Bowen did not object to the magistrate’s decision in

accordance with Civ.R. 53, we are barred from addressing her assignments of error because they

all directly challenge the findings and conclusions made by the magistrate.

       {¶18} We do note, however, that we have reviewed the record in this case, including the

entire transcript and the exhibits submitted by both parties, and do not find that plain error

occurred on the part of the trial court in its adoption of the magistrate’s decision.

       {¶19} In Goldfuss v. Davidson, 79 Ohio St. 3d 116, 121, 679 N.E.2d 1099 (1997), the

Ohio Supreme Court explained “plain error” as follows:

               Although in criminal cases “plain errors or defects affecting substantial
       rights may be noticed although they were not brought to the attention of the
       court,” Crim.R. 52(B), no analogous provision exists in the Rules of Civil
       Procedure. The plain error doctrine originated as a criminal law concept. In
       applying the doctrine of plain error in a civil case, reviewing courts must proceed
       with the utmost caution, limiting the doctrine strictly to those extremely rare cases
       where exceptional circumstances require its application to prevent a manifest
       miscarriage of justice, and where the error complained of, if left uncorrected,
       would have a material adverse effect on the character of, and public confidence in,
       judicial proceedings. [Schade v. Carnegie Body Co., 70 Ohio St. 2d 207, 209,
       436 N.E.2d 1001 (1982)]; LeFort v. Century 21-Maitland Realty Co., 32 Ohio
       St.3d 121, 124, 512 N.E.2d 640 (1987); Cleveland Elec. Illum. Co. v. Astorhurst
       Land Co., 18 Ohio St. 3d 268, 275, 480 N.E.2d 794 (1985).

       {¶20} This is not the “extremely rare case” where this court is required to apply plain

error. Indeed, we do not find that a manifest miscarriage of justice occurred, nor do we find that

the judgment would “have a material adverse effect on the character of, and public confidence in,

judicial proceedings,” if we left the judgment as it is.

       {¶21} Accordingly, Chapman-Bowen’s three assignments of error are overruled.

       {¶22} Judgment affirmed.

       It is ordered that appellee recover from appellant the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the Cleveland

Municipal Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY J. BOYLE, ADMINISTRATIVE JUDGE

KATHLEEN ANN KEOUGH, J., and
PATRICIA ANN BLACKMON, J., CONCUR